Citation Nr: 0727237	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-09 057	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 14, 2000 Board decision, which denied a compensable 
disability rating for post-traumatic stress disorder (PTSD) 
for the period prior to March 10, 1986.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The moving party is a veteran who had active service from 
June 1966 to April 1971.  

This decision is in response to a September 2005 Motion for 
Revision of a Decision on the Grounds of Clear and 
Unmistakable Error (CUE), in which the veteran requested that 
the Board revise its decision (which denied a compensable 
disability rating for PTSD prior to March 10, 1986) dated 
February 14, 2000 on the basis of CUE as provided by 
38 U.S.C.A. § 7111.  


FINDINGS OF FACT

1.  In a February 2000 decision, the Board denied the 
veteran's claim of entitlement to a compensable disability 
evaluation for PTSD, prior to March 10, 1986.  

2.  The correct facts, as known at the time, were before the 
Board in February 2000.

3.  There is no showing that the Board misapplied the law, as 
it existed at the time of the February 2000 determination.


CONCLUSION OF LAW

The Board decision which denied a compensable disability 
evaluation for PTSD, prior to March 10, 1986, did not contain 
CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 
20.1411 (2006); 38 C.F.R. § 3.343 (1988).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran here contends that the RO committed clear and 
unmistakable error in connection with a February 2000 Board 
decision.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001) the Court held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2006).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2006).  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence which exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that, in general, a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.  

Legal Criteria

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to re-filing under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record. 38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Analysis

An August 1995 rating decision assigned an earlier effective 
date for a grant of service connection, and a noncompensable 
rating, for post-traumatic stress disorder effective from 
April 27, 1971, with a 30 percent evaluation thereafter 
assigned from March 10, 1986.  The veteran maintains that he 
met the criteria for a compensable rating for post-traumatic 
stress disorder prior to March 10, 1986.  The veteran asserts 
that the noncompensable disability evaluation is clearly and 
unmistakably erroneous as the evidence of record, for the 
period from April 27, 1971 to March 9, 1986, showed the 
veteran had at least mild symptoms of PTSD and difficulties 
with his family, alcohol abuse, and employment.  His 
representative further asserts that the Board, at the time of 
its February 2000 decision, failed to properly apply the 
facts of the case to the prevailing rating criteria.  See 
38 C.F.R. § 20.1404(b), supra; see also Canady v. Nicholson, 
20 Vet. App. 393 (2006) (authorizing the Board to read 
sympathetically requests for revision based upon CUE).  

As indicated above, only the law in effect at the time of the 
challenged Board decision may be taken into consideration in 
determining CUE.  See 38 C.F.R. § 20.1403; see also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) [a determination 
that there was clear and unmistakable error must be based on 
the law that existed at the time of the prior adjudication in 
question].  

Historically, service medical records show treatment for 
anxiety on a number of occasions between November 1968 and 
February 1970.  On discharge examination in March 1971 the 
veteran indicated in a Report of Medical History that he had 
experienced frequent trouble sleeping, depression or 
excessive worry, and nervous trouble during service.  The 
examiner noted that there were no residuals of the veteran's 
reported problems.  

On initial VA psychiatric examination subsequent to service, 
in September 1971, the examiner opined he did not find 
sufficient evidence to warrant the diagnosis of a definite 
clinical entity at any of the sub-groups under the general 
heading of "neurosis."  The diagnosis was adjustment 
reaction of adult life, a sub-group under "transient 
situation with disturbances."

Reports of February 1973 and April 1976 Reserves examinations 
revealed no complaints or findings related to a psychiatric 
disability.

July and November 1984 VA outpatient medical records indicate 
that he veteran was seeking help for alcohol abuse and drug 
addiction.  The reported diagnoses were ethanol abuse, 
alcoholism and drug addiction.

The veteran received alcohol rehabilitation treatment at the 
Houston, Texas VA Medical Center in November and December 
1984.  The veteran denied seizure disorder or hallucinations.  
The veteran's general appearance and mental status revealed 
that the veteran was in no acute distress.  The veteran 
continued in the program for rehabilitation and planned to 
have some assistance in job placement and housing when he was 
discharged.  The veteran showed no suicidal or homicidal 
ideation upon leaving the ward and was looking forward to 
working with the rehabilitation people.

An October 1985 VA outpatient treatment record reveals that 
the veteran wanted to turn himself in for a detoxification 
program.  The veteran was unemployed and homeless.  On 
initial evaluation by the VA department of psychiatry, 
chemical dependency program, the diagnosis was substance use 
disorder, and continuous alcohol dependence.

The veteran filled out a questionnaire for a VA Vet Center in 
March 1986.  The veteran reported difficulties with personal 
relationships and employment/vocational adjustment.  He also 
indicated that he had symptoms of PTSD such as survivor 
guilt, hyperalertness, sleep disturbance, isolation from 
others, and emotional/attitudinal hostility.  The remainder 
of the Vet Center records are dated subsequent to July 1987 
and are not relevant to the veteran's claim for a compensable 
rating for PTSD prior to March 10, 1986.

VA records dated from March 10, 1986 reveal complaints 
related to PTSD.

A VA psychiatrist reviewed the veteran's claims file in 
October 1997.  The VA psychiatrist was requested to determine 
if the veteran had had a neurosis when examined by VA in 
September 1971.  The VA psychiatrist was also asked to 
assess, if possible, the severity of the veteran's mental 
disorder for the period of April 27, 1971 to March 9, 1986.  
The VA psychiatrist reviewed the veteran's medical history, 
as outlined above, and concluded that symptoms consistent 
with PTSD had been present since March 1986.  Based on the 
psychiatrist's clinical experience in PTSD literature, the 
psychiatrist strongly suspected that the veteran was 
experiencing PTSD symptoms to some extent prior to March 
1986.  However, he could not with any degree of certainty 
push the date of diagnosis further back than that based upon 
review of the veteran's records.  In this regard, the veteran 
described himself as being somewhat shy, nervous and 
withdrawn with temper control problems and increased startle 
even before his time in the service.  Second, there was no 
mention in his discharge examination or follow-up 
examinations, including his September 1971 VA examination, of 
more clearly diagnostic problems such as flashbacks or 
nightmares.  The examinations while in the Reserves in 1973 
and 1976 reported very little psychiatric symptomatology.  
The examiner opined that the first clear documentation of 
flashbacks and nightmares was in the records of March 1986.  
The examiner noted that the veteran's occupational impairment 
at the initial review in September 1971 was minimal, and that 
an interpretation of his functional impairment subsequently 
had been complicated by the veteran's ongoing substance abuse 
issues, which according to the records, continued until 
approximately 1990.  Therefore, based on VA examination 
results reported for September 1971, the VA psychiatrist did 
not believe that the veteran met the criteria for PTSD at 
that time.  The examiner commented that, that may in part, be 
due to lack of appropriate understanding of PTSD at that 
time, but based on review of the records alone, the VA 
psychiatrist could not retrospectively correct that.  He 
believed that the first clear diagnostic impression of PTSD 
was with examination in March of 1986.

The Board notes that the regulations with respect to the 
mental disorders were amended effective November 7, 1996.  
Because the revised regulations in this case do not allow for 
their retroactive application prior to November 7, 1996, the 
new provisions may not be applied prior to that date.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  In other words, the 
veteran's claim for a compensable rating for post-traumatic 
stress disorder prior to March 10, 1986 must be reviewed only 
in light of the old regulations.

A noncompensable evaluation, under the rating criteria in 
effect prior to March 10, 1986, contemplates neurotic 
symptoms which may somewhat adversely affect relationships 
with others but which do not cause impairment of working 
ability.  A 10 percent under the former criteria contemplates 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  To obtain the next 
higher rating of 30 percent under the former criteria, 
definite impairment in the ability to establish or maintain 
effective or favorable relationships with people would have 
to be shown.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  The term "definite" 
in 38 C.F.R. § 4.132 means distinct, unambiguous and 
moderately large in degree.  VAOPGPREC 9-93 (O.G.C. Prec. 9-
93).

Based on a review of the above evidence, the Board denied the 
veteran's claim for a compensable disability rating for his 
PTSD prior to March 10, 1986.

From a review of the February 2000 Board decision, it is 
clear that the correct facts, as they were known at the time, 
were considered.  Indeed, the discussion of evidence is 
essentially consistent with the facts as set forth above.  To 
the extent the veteran is arguing that there was sufficient 
evidence in February 2000 to support a compensable rating, 
such allegations are not sufficient for a claim of clear and 
unmistakable error, as the veteran is essentially disagreeing 
with the Board's weighing of the evidence, which does not 
amount to CUE.  See 38 C.F.R. § 20.1403(d)(3).  

The February 200 decision correctly set forth the diagnostic 
criteria for Diagnostic Code 9411, under which the veteran's 
PTSD was rated.  More significantly, there was a basis in the 
record for the Board's conclusion that the veteran was not 
entitled to a higher, compensable disability evaluation for 
his PTSD.  In addition, the February 2000 Board decision did 
not involve an incorrect application of law.  

The appellant has not provided any evidence demonstrating 
that the rating criteria for evaluating the veteran's PTSD 
were misapplied by the Board in 2000.  The medical evidence 
of record clearly indicated that the veteran had an 
adjustment disorder in September 1971, with minimal 
occupational impairment.  Further, his February 1973 and 
April 1976 Reserve evaluations did not show any symptoms 
related to PTSD.  Moreover, the VA psychiatrist who reviewed 
the veteran's claims file in October 1997, found that the 
evidence of record clearly demonstrated that the appellant 
did not have any symptoms prior to March 10, 1986 that were 
indicative of PTSD.  While the Board acknowledges the 
appellant's argument that his treatment for alcohol/substance 
abuse during that time period should have been considered as 
symptoms of PTSD, the Board points out that the veteran was 
not yet service-connected for his alcohol and substance 
abuse, as secondary to his PTSD, at the time of the Board's 
February 2000 decision.  Therefore, the Board's decision that 
the appellant was not entitled to a higher, compensable 
disability rating for his PTSD was not clearly and 
unmistakably erroneous. 



	(CONTINUED ON NEXT PAGE)




ORDER

There was no clear and unmistakable error in a February 14, 
2000, Board decision that denied entitlement to a compensable 
disability rating for PTSD for the period prior to March 10, 
1986, and the motion to revise that decision is denied.  




                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



